Caterpillar Financial Asset Trust 2008-A SERVICING REPORT Exhibit 99.1 Record Date April 30, 2008 Distribution Date May 27, 2008 Transaction Month 1 Collection Period Month Begin April 1, 2008 Collection Period Month End April 30, 2008 Previous Payment Date (or Closing Date) April 29, 2008 Actual Days in Accrual Period 28 ORIGINAL DEAL PARAMETERS Initial Note Value $642,058,348.88 Initial Aggregate Contract Balance $648,365,307.55 Number of Contracts 6,315 Wtd. Avg. APR 6.85% Wtd. Avg. Remaining Term 40 Annual Servicing Fee Rate 1.00% Reserve Account Initial Deposit $8,025,729.36 Specified Reserve Account Balance $10,593,962.76 Class A-1 Note Original Principal Balance $182,000,000.00 Class A-1 Note Rate 3.00500% Class A-1 Note Final Scheduled Distribution Date April 27, 2009 Class A-1 CUSIP Number 14911T AA3 Class A-2a Note Original Principal Balance $105,000,000.00 Class A-2b Note Original Principal Balance $122,000,000.00 Class A-2a Note Rate 4.09% Class A-2b Note Rate One-month LIBOR + 1.15% Class A-2 Note Final Scheduled Distribution Date December 27, 2010 Class A-2a CUSIP Number 14911T AB1 Class A-2b CUSIP Number 14911T AE5 Class A-3 Note Original Principal Balance $199,671,000.00 Class A-3 Note Rate 4.94% Class A-3 Note Final Scheduled Distribution Date April 25, 2014 Class A-3 CUSIP Number 14911T AC9 Certificate Balance $33,387,348.88 INPUTS FROM PREVIOUS PERIOD SERVICER REPORT Note Value $642,058,348.88 Aggregate Contract Balance $648,365,307.55 Number of Contracts 6,315 Wtd. Avg. APR 6.85% Wtd. Avg. Remaining Term 40 Reserve Account Balance $8,025,729.36 Class A-1 Note Outstanding Principal Balance $182,000,000.00 Class A-1 Note Interest Shortfall $0.00 Class A-2a Note Outstanding Principal Balance $105,000,000.00 Class A-2a Note Interest Shortfall $0.00 Class A-2b Note Outstanding Principal Balance $122,000,000.00 Class A-2b Note Interest Shortfall $0.00 Class A-3 Note Outstanding Principal Balance $199,671,000.00 Servicing Fee Shortfall $0.00 CURRENT COLLECTION PERIOD ACTIVITY Class A-2b Interest rate 4.03125% Total Interest Collections $3,938,830.06 Total Principal Collections $26,768,349.85 Residual Collections $13.00 Warranty Repurchases Contracts $0.00 Administrative Repurchases $0.00 Liquidation Proceeds $0.00 Investment Earnings on the Trust Accounts $1,127.93 Net Swap Receipt, if any $8,007.94 Total Available Amount $30,716,328.78 Beginning Note Value $642,058,348.88 Ending Note Value $615,289,986.03 Beginning Aggregate Contract Balance $648,365,307.55 Ending Aggregate Contract Balance $621,240,496.34 Number of Contracts at Beginning of Period 6,315 Number of Contracts at End of Period 6,229 Wtd. Avg. APR 6.85% Wtd. Avg. Remaining Term 39 Cumulative Prepayment Rate 16.65% Aggregate Scheduled Amounts 31-60 days past due $11,881,946.64 Aggregate Scheduled Amounts 61- 90 days past due $148,789.66 Aggregate Scheduled Amounts 91-120 days past due $0.00 Aggregate Scheduled Amounts 121days or more past due $0.00 Net Losses on Liquidated Receivables this Period $0.00 Repossessed Equipment not Sold or Reassigned (Beginning) $0.00 Repossessed Equipment not Sold or Reassigned (End) $0.00 CALCULATION OF DISTRIBUTABLE AMOUNTS Servicing Fee Due $535,048.62 Is CFSC or Affiliate Servicer (Yes / No)? Yes Has Reserve Account Reached the Specified Reserve Account Balance (Yes / No)? No Administration Fee $500.00 Amount of Net Swap Payment, if any, $0.00 Amount of Senior Swap Termination Payment paid by issuing Entity $0.00 Amount of Subordinated Swap Termination Payment paid by Issuing Entity $0.00 Class A-1 Noteholders' Monthly Interest Distributable Amount $425,374.44 Class A-1 Noteholders' Interest Carryover Shortfall $0.00 Class A-1 Noteholders' Interest Distributable Amount $425,374.44 Class A-2a Noteholders' Monthly Interest Distributable Amount $310,158.33 Class A-2a Noteholders' Interest Carryover Shortfall $0.00 Class A-2a Noteholders' Interest Distributable Amount $310,158.33 Class A-2b Noteholders' Monthly Interest Distributable Amount $382,520.83 Class A-2b Noteholders' Interest Carryover Shortfall $0.00 Class A-2b Noteholders' Interest Distributable Amount $382,520.83 Class A-3 Noteholders' Monthly Interest Distributable Amount $712,381.76 Class A-3 Noteholders' Interest Carryover Shortfall $0.00 Class A-3 Noteholders' Interest Distributable Amount $712,381.76 Class A Noteholders' Monthly Interest Distributable Amount $1,830,435.37 Class A Noteholders' Interest Carryover Shortfall $0.00 Class A Noteholders' Interest Distributable Amount $1,830,435.37 First Priority Principal Distribution Amount $0.00 Regular Principal Distribution Amount $26,768,362.85 Net Excess Spread Amount $1,581,981.94 Total Required Payment $2,365,983.99 Draw from Reserve Account $0.00 Total Distribution Amount $30,716,328.78 Excess Cash flow deposited to Certificate Distribution Account $0.00 DISTRIBUTIONS FROM COLLECTION ACCOUNT 1.Servicing Fee $535,048.62 2.Administration Fee $500.00 3.Net Swap Payment, if any $0.00 4a. Pro Rata Class A Noteholders' Interest Distributable Amount to Class A Noteholders $1,830,435.37 4b. Senior Swap Termination Payment to Swap Counterparty $0.00 5.First Priority Principal Distribution Amount to Principal Distribution Account $0.00 6.Deposit to Reserve Account $1,581,981.94 7.Regular Principal Distribution Amount to Principal Distribution Account $26,768,362.85 8.Pro rata, (a) Indenture Trustee Fees and (b) State Taxes $0.00 9. Subordinated Swap Termination Payment, if any $0.00 10. Deposit to Certificate Distribution Account $0.00 DISTRIBUTIONS FROM PRINCIPAL DISTRIBUTION ACCOUNT 1.Principal to Class A-1 Noteholders $26,768,362.85 2a.Principal to Class A-2a Noteholders $0.00 b.Principal to Class A-2b Noteholders $0.00 3.Principal to Class A-3 Noteholders $0.00 4.Deposit to Certificate Distribution Account $0.00 RECONCILIATION OF RESERVE ACCOUNT Beginning Reserve Account Balance $8,025,729.36 Draw from Reserve Account to cover shortfalls $0.00 Interim Specified Reserve Account Balance $10,593,962.76 Deposit to Reserve Account Needed $1,581,981.94 Deposit to Reserve Account from Collection Account $1,581,981.94 Specified Reserve Account Balance $10,593,962.76 Reserve Account Release deposited into Certificate Distribution Account $0.00 Ending Reserve Account Balance $9,607,711.30 SUMMARY OF DISTRIBUTIONS Servicing Fee Paid to Servicer $535,048.62 Servicing Fee Shortfall $0.00 Administration Fee $500.00 Net Swap Payment, if any $0.00 Senior Swap Termination Payment, if any $0.00 Class A-1 Interest Paid $425,374.44 Class A-1 Interest Shortfall $0.00 Class A-1 Principal Paid $26,768,362.85 Ending Class A-1 Principal Balance $155,231,637.15 Class A-2a Interest Paid $310,158.33 Class A-2a Interest Shortfall $0.00 Class A-2a Principal Paid $0.00 Ending Class A-2a Principal Balance $105,000,000.00 Class A-2b Interest Paid $382,520.83 Class A-2b Interest Shortfall $0.00 Class A-2b Principal Paid $0.00 Ending Class A-2b Principal Balance $122,000,000.00 Class A-3 Interest Paid $712,381.76 Class A-3 Interest Shortfall $0.00 Class A-3 Principal Paid $0.00 Ending Class A-3 Principal Balance $199,671,000.00 Subordinated Swap Termination Payment, if any $0.00 Deposit to Certificate Distribution Account $0.00 CERTIFICATEHOLDER INFORMATION ORIGINAL DEAL PARAMETERS Certificate Balance $33,387,348.88 INPUTS FROM PREVIOUS PERIOD STATEMENT TO CERTIFICATEHOLDER Certificate Balance $33,387,348.88 Certificate Pool Factor 1.00 CALCULATION OF DISTRIBUTABLE AMOUNTS Deposit to Certificate Distribution Account from Collection
